DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities: “The method….and wherein one or more lymphocytes comprises…an NK…” should read as “…a NK cell…”.  Appropriate correction is required.

Claim 37 is objected to because of the following informalities: “one or more immune cells comprises a T cell, a B cell, an NK” should read as “one or more immune cells comprises a T cell, a B cell, a NK cell”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taiga Biotechnologies, Inc. in US8784825B2 herein referred to as Taiga.  
Regarding claim 1, Taiga teaches use of a MYC fusion protein that contains a protein transduction domain in the form of TAT and a MYC polypeptide sequence (SEQ ID NO:2 in Taiga) (Example 2). Taiga also teaches use of the MYC fusion peptide with primary T Cells (Example 3). Taiga proposes a combination of the MYC fusion protein with cancer vaccines to treat solid tumors (col. [34] lines 25-29) to cause immunological response to an antigen (col. [17] second to last paragraph). In the case presented wherein a cancer vaccine is given the resulting cells would be “trained” to attack the targeted antigen. Thus, Taiga teaches an embodiment where use of their invention could be used to be reactive against tumor-specific antigens (col. [03] lines 6-7, col. [03] lines 49-57, col. [17] lines 38-54). Taiga teaches that a TAT-MYC fusion peptide can be administered in an in vivo environment with a combination of vaccine to modulate host immune cells. The cellular modification of the immune cells test should be the same modification that would be found from donor immune cells exposed to the same antigens. 
Given the prior art it would be obvious to a person having ordinary skill in the art to want to take the composition described in Taiga to modulate to longevity of immune cells that are isolated from a from a donor subject. One skilled in the art would be motivated to use the invention and the embodiments as taught by Taiga to enhance the supply of these cells and to enhance the persistence of these cells in adoptive therapies. The immune cell modifications done to subject immune cells vs that of 
Regarding claim 2, Taiga teaches use of embodiments with cancer vaccines for Follicular B-cell Non-Hodgkin’s Lymphoma, prostate cancer, multiple myeloma, kidney cancer, cutaneous melanoma, ocular melanoma, other solid tumors, carcinomas, and sarcomas (col. [34] lines 25-29). 
Regarding claims 6 and 8, Taiga teaches embodiments of enhancing an immune response with the MYC fusion protein containing lymphocytes (col. [15] lines 32-36). The lymphocytes can be a T-cell (col. [17] line 34), B cells (col. [06] lines 40-44), NK cells (col. [06] lines 40-44) and a combination of memory T-cells and B-cells (col. [18] lines 1-5).
Regarding claim 11, Taiga states a method of validating in vitro an agent as a regulator of an immune response by (a) contacting the agent with a primary T cell activation culture; (b) staining the culture for activation markers; and (c) staining the culture 24 hours after contact with the agent (col [31] lines 35-45). This method according to Taiga states that these immune cells have a detectable moiety based on the ability to stain the immune cells. 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taiga as applied to claim 1 above, and further in view of Hann et al. The Alternatively Initiated c-Myc Proteins Differentially Regulate Transcription Through a noncanonical DNA-binding site. Genes & Development (1994) 8:2441-2452 herein referred to as Hann.
Regarding claim 5, as discussed above, Taiga teaches a MYC fusion protein. Taiga teaches this MYC fusion protein contains pTAT-MYC-V5-6xHis in SEQ ID NO:2 (example 2). When comparing SEQ ID NO:2 of Taiga vs. that of the instant app SEQ ID NO: 1 variation it is noted that similar amino acids comprise these sequences. The following is a picture of sequence alignment of the instant app 
    PNG
    media_image1.png
    620
    850
    media_image1.png
    Greyscale

A special observance is given to the length of the sequences. The sequence within Taiga was longer with 492 amino acids than the instant application’s sequence which is at 476. The red box indicates the missing 16 amino acids in the instant application. The instant application states that the MYC polypeptide comes from NCBI Accesion Number UniProtKB/Swiss-Prot:P01106.2 as MYC isoform 1 or as NP_002458.2 as MYC isoform 2. These are described as SEQ ID NO:2 for P01106.1 and SEQ ID NO: 11 for NP_002458.2 which are both known in the prior art as referenced by the instant application. When compared against the prior art elements, it was found that use of SEQ ID NO: 11 from the instant app is the MYC polypeptide “core” for SEQ ID NO:2 in Taiga as shown below.

    PNG
    media_image2.png
    578
    858
    media_image2.png
    Greyscale

It is noted that the red box in the above picture is the same sequence missing in SEQ ID NO:1 of the instant application. In the instant application the claimed sequence only had variation within 11-27 which is accounted for in the prior art as being part of a known isoform of MYC. It is shown by the following picture that the MYC “core” of the instant application is from the MYC isoform of SEQ ID NO:2 
    PNG
    media_image3.png
    572
    874
    media_image3.png
    Greyscale
 
The only difference in the beginning sequence of SEQ ID NO:2 or P01106.1 is a methionine which is a common element at the beginning of sequences. While Taiga shows use of a MYC isoform NP_002458.2 in the creation of their invention, it does not teach use of P01106.1 or why you would substitute this isoform for another. 
	Hann teaches of the transcription response to different c-Myc proteins (title). Two specific Myc isoforms are discussed in the forms of c-Myc 1 and c-Myc 2 (abstract). While both of the c-Myc proteins can induce cellular growth, it is taught by Hann that c-MYC 1 overexpression (sequence of Taiga SEQ ID NO: 2 or NP_002458.2), but not c-Myc 2 (sequence of instant app SEQ ID NO:1 or P01106.1)  overexpression, significantly inhibits cell growth (abstract). In specific, Hann teaches that both of the c-Myc proteins have the same carboxy-terminal domain, differences in function have to arise from the amino termini (N-terminus) or at the beginning of the amino acid sequence. 
.  
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taiga, as applied to claim 8, which depends on claim 6, which depends on claim 1, further in view of DeLeeuw et al. CD25 Identifies a Subset of CD4+FoxP3+ TIL That Are Exhausted Yet Prognostically Favorable in Human Ovarian Cancer. Cancer Immunol Res March 1 2015 (3) (3) 245-253 herein referred to as DeLeeuw.
Taiga teaches using lymphocytes in combination with the MYC fusion protein as discussed in the rejections above. Taiga does not teach use of a tumor-infiltrating lymphocyte (TIL) with the CD8+CD25+ or CD4+ or CD25+ signatures. 
DeLeeuw teaches that while CD25+ T regulator cells have a negative effect on treating cancer CD4+ CD25+ and CD8 + and CD25+ FoxP3+ TIL T-cells are associated with a strong positive association with patient survival (in human ovarian cancer) (abstract). 
Given the prior art it would be obvious to a person having ordinary skill in the art to take the method discussed in Taiga to enhance TILs that have the CD8+CD25+ or CD4+ CD25+ signature. One would be motivated to do so because enhancing immune cell therapy, as described by Taiga, would . 
Claims 12-13, 15, 18, 20-21, 27, 33-34, 37 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taiga and further in view of Chandran et al. (2015) Tumor-Specific Effector CD8+ T Cells That Can Establish Immunological Memory in Humans after Adoptive Transfer Are Marked by Expression of IL7 Receptor and c-myc Cancer Res; 75(16):3216-26 herein referred to as Chandran.
Regarding claim 12, as discussed above in claim 1, Taiga teaches the composition of the MYC fusion protein. Taiga does not teach explicitly a treatment of cancer using donor immune cells. 
Chandran discusses the benefits of using differentiate tumor specific effector CD8+ T-cells in adoptive cell therapy (title). Chandran teaches that the long-term persistence T-cell clones occur with expression of the IL7 receptor and c-myc in adoptive transfer to patients (abstract). Chandran teaches that the central pursuit in adoptive immunotherapy of cancer and viral diseases is the repopulation of the host immune system with antigen-specific T cells that can mediate potent effector function yet also establish long-term memory (pg 3216 left column first paragraph).  Chandran teaches that differentiated T effector cells can mediate objective tumor responses in patients with a variety of solid tumors (pg 3216 left column first paragraph). Chandran states that there have been efforts to improve treatment outcomes of adoptive T-cell therapy so that T-effector cells develop into long-lived memory cells versus undergoing programmed cell death after transfer into patients. Chandran teaches that the preinfusion clone mRNA expression levels of IL7R and the proto-oncogene c-myc directly correlated with the level of persistence of these clones after adoptive transfer in humans. Chandran states problems in the field of adoptive cancer immunotherapy involve the obligatory in vitro expansion and consequent cellular differentiation (pg 3222 Discussion first paragraph). Chandran states one solution to one of the problems referenced is to use differentiated T cells that have potent effector function but also possess intrinsic properties that can facilitate long-term survival (pg 3222 Discussion first paragraph)

Regarding claim 13, Chandran discusses the concept of adoptive cell transfer. Chandran discusses using the trained T-effector cells to treat refractory metastatic cancer after adoptive T-cell transfer(abstract). 
Regarding claim 15, Taiga teaches combinations of vaccines, immune cells, and the MYC fusion protein discussed above. Taiga teaches embodiments for Non-Hodgkin’s lymphoma, prostate, cancer, myeloma, kidney cancer, and melanoma ([34] lines 26-29). As discussed above a vaccine against cancer can train these immune cells to target antigens specific to cancers. Chandran specifically cites melanoma.
Regarding claim 18, Taiga and Chandran in combination discuss modification of cells ex vivo using the MYC fusion protein (abstract Chandran and col. [12] lines 24-30 in Taiga). It is noted that ex vivo can be in vitro in the case of Taiga. Chandran uses it with the explicit desire to treat cancer. 
Regarding claim 21, as discussed above a cancer vaccine would cause the immune to have activity against cancer cells in the subject. As discussed above, the cells taught by Chandran would exhibit the benefits of using differentiate tumor specific effector CD8+ T-cells in adoptive cell therapy and have long-term persistent T-cells that are resilient to programed cell death (apoptosis) after transfer into the patient, as evidenced by Taiga. Taiga teaches use of lymphocytes in the form of T-cells and B cells. Taiga also teaches an embodiment wherein the B-cells or T-cells are anergic ([13] 52-62). Anergic B-cells are mentioned several times and it can be implied parts of the invention of Taiga are to increase/decrease the amount of anergic T-cells or B-cells ([01] summary of the invention, [06] 
Regarding claim 27, Chandran discusses administration of T-cell clones intravenously. Chandran discusses administration of cytokines to ex vivo T-cells to determine the proliferation rate from pSTAT assay (Figs 2 and 3). Chandran teaches that administration of IL7 to clones with IL7R expression increases pSTAT5 expression. Chandran shows that human therapy is possible by treating immunodeficient mice by engraftment of human tumor-specific T effector clones (abstract).    
Regarding claim 33, as discussed above Taiga and Chandran in combination teach immune cells for adoptive cancer therapy using a MYC fusion polypeptide that contains a TAT protein transduction domain. Taiga also teaches modulating an immune response by addition of a cancer vaccine ([17] lines 38-45). Taiga also teaches an embodiment that the cancer vaccine can be patient-specific, created from patient’s own tumor cells (col. [17] lines 37-45). 
Regarding claim 34, Chandran teach the ex vivo expansion of immune cells before use in adoptive cell therapy (abstract). Chandran teaches that the long-term persistence of IL7R+ and c-myc+ T-cell clones have been reported in refractory metastatic melanoma patients after adoptive T-cell transfer(abstract). Taiga teaches that one of myc’s activities is to cause proliferation (col. [11], line 28).
Regarding Claim 37, as discussed above Chandran and Taiga teach the method of claim 33 of a method for preparing modified immune cells in vitro with a MYC fusion polypeptide. As provided in claim 33 this method would be specialized for antitumor activity upon delivery of a cancer vaccine. Taiga teaches that the method of modulating the immune system can be effective for T cells, B cells, and NK cells.
Regarding claim 40, Chandran teach of problems with adoptive cell therapies. One problem described has been the need to produce larger quantities of immune cells to meet the clinical need for 
Thus, it would be obvious to a person having ordinary skill in the art to take the work of Taiga to use a TAT-MYC fusion protein to increase the viability of immune cells in an adoptive cell therapy for cancer. One would be motivated to do so because development of long-lived memory cells from antigen-specific T cells that avoid apoptosis would improve treatment outcomes. Improved treatment outcomes would allow for an increased efficacy of the adoptive cell therapy. 
Claims 20 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taiga and Chandran as applied to claims 12 and 33 in further view of Hann. 
Regarding claim 20, as discussed above in claim 1, Taiga teaches the composition of the MYC fusion protein. Taiga combined with Chandran teach a treatment of cancer using donor immune cells. These sources do not explicitly teach use of SEQ ID NO:1 of the instant application.
As it was shown in the rejection of claim 5, the differences between the sequences used in Taiga vs. that of the instant application are derived from the use of different isoforms of the c-MYC protein. Hann teaches that these isoforms have a unique role in cellular growth and cellular growth inhibition teaching that c-MYC 2 overexpression does not cause growth inhibition to occur (abstract). 
Thus, as it was shown in the above rejections, it would be obvious to a person having ordinary skill in the art to take the fusion protein described by Taiga and modify the MYC isoform as taught by Hann and apply this composition to adoptive T-cell therapy as discussed in Chandran. One would be motivated to do so because Chandran has found that expression of MYC leads to long-term persistent T-cells that are resilient to programed cell death (apoptosis) after transfer into the patient (abstract) and the MYC fusion protein would not inhibit cell growth in the case of overexpression of the MYC protein. 
Regarding claim 36, as discussed above, Taiga and Chandran in combination teach immune cells for adoptive cancer therapy using a MYC fusion polypeptide that contains a TAT protein transduction . 
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Taiga and Chandran as applied to claim 21, which depends on claim 12, and further in view of DeLeeuw. 
Regarding claim 24, as discussed in the above rejections, the MYC fusion protein is discussed in Taiga; T cells for adoptive cell therapy are discussed in Chandran. Taiga teaches that modulation of the immune system works on lymphocytes (col. [15] lines 22-25). Taiga then defines lymphocytes as including B-cells, T-cells, NKT cells, and NK cells (col. [06] lines 40-44). While these sources in combination discuss primary immune cells with use of the MYC fusion protein, they do not discuss genetic signatures of lymphocytes. 
DeLeeuw teaches that while CD25+ T regulator cells have a negative effect on treating cancer CD4+ CD25+ and CD8 + and CD25+ FoxP3+ TIL T-cells are associated with a strong positive association with patient survival (in human ovarian cancer) (abstract).
Given the prior art it would be obvious to a person having ordinary skill in the art to take the method discussed in Taiga to enhance TILs that have the CD8+CD25+ or CD4+ CD25+ signature. The use of these cells could increase patient survival (DeLeeuw abstract). Chandran teaches many of the limitations of ex vivo cell therapies. Chandran focuses on adoptive cancer immunotherapy. Chandran relays problems with the expansion of cells (Chandran pg 3222 Discussion first paragraph) and found that expression or addition of MYC increased the rate of cellular expansion (Chandran abstract). One would be motivated to combine these references to have increased cellular expansion of matured immune cells such as CD8+CD25+ or CD4+CD25+ tumor-infiltrating leukocytes as in De Leeuw for better chances of patient survival. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-2,5-6, 8, 10-13, 15, 18, 20-21, 24, 27, 33-34, 36-37, and 40 are rejected on the ground of nonstatutory double patenting over claims 1, 5, 8, 10 and 16 of U.S. Patent No. 8784825B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The composition of a TAT-MYC fusion protein in combination with immune cells and methods of use have been patented in US8784825B2 See the below double patenting rejections.
Claims 1-2, 6, 8, 11-13, 15, 18, 20-21, 27, 33-34, 37 and 40  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6, 10-13 and 16  of U.S. Patent No. 8784825B2 referred to as Taiga in view of Chandran. 
Regarding claims 1 and 2 of the instant application, the claims are drawn to a composition comprising a myc fusion protein that comprises a translocation domain and an immune cell isolated from a cancer patient.  Claims 1-6, and 8 of Taiga are similarly drawn to a fusion peptide of myc, wherein myc is fused to a transporter peptide, and antigenic moiety.  The antigenic moiety can be derived from a neoplastic cell, claim 8 of Taiga.  Instant claim 1 differs from the patented claims as it is drawn to an immune cell, rather than an antigenic moiety.  It would have been obvious to substitute the antigenic moiety of Taiga with a T cell that detects melanoma epitopes, gp100 or MART-1, such as that taught by Chandran. (Chandran, page 3217, under Patients and Clinical Protocol).  One would have done so because Chandran teaches that myc positive T cells persist longer in patients following transfer (Chandran, abstract).  The transporter peptide-myc proteins of claims 2-4 of Taiga are species of the 
	Regarding claims 6 and 8 in the instant application, the claims are drawn to the composition of claim 1 (Myc fusion protein and primary immune cells from a patient with cancer) wherein the immune cells have antitumor activity against solid tumor cells or wherein the immune cells comprises one or more lymphocytes. Claim 8 of the instant application states that these lymphocytes can be a T cell, a B cell, a NK cell or any combination of lymphocytes. Claim 1 of Taiga specifically mentions a composition for modulating an immune system with the MYC fusion protein described above. As discussed above the instant claim 1 differs from the patented claims as it is drawn to an immune cell and the instant claim 6 and 8 further limit these claims to be lymphocytes with antitumor activity and would have to be a T-cell, B-cell or a NK cell. As discussed above, it would have been obvious to substitute the antigenic moiety of Taiga with a T cell that detects melanoma epitopes, gp100 or MART-1, such as that taught by Chandran. (Chandran, page 3217, under Patients and Clinical Protocol).  One would have done so because Chandran teaches that myc positive T cells persist longer in patients following transfer (Chandran, abstract).  
Regarding claim 11 of the instant application, the claim is directed to the composition of claim 1 wherein the cell(s) comprise(s) a detectable moiety. Chandran teaches use of gp100 or MART-1 specific T-cells that were identified using immunohistochemistry and isolated for use in adoptive cell therapy (pg 3217 Patients and clinical protocol subsection). 
Regarding claim 12 of the instant application, claims 1-6 and 10-14 of Taiga discuss a similar MYC fusion protein, claim 8 of Taiga discusses using a moiety from a neoplastic cell which reads upon modulating the immune system to cancer, and Chandran teaches treating cancer in a subject with an adoptive T-cell therapy. 

Regarding claim 15 of the instant application, Chandran and claim 16 of Taiga teach use of a cell therapy for melanoma.
Regarding claims 18 and 33 of the instant application, Chandran teaches MYC expressing T-cells were persistence in adoptive T-cell therapy. Chandran concludes that preinfusion expression levels of IL7R and c-myc by CD8+ T effector clones predict their level of persistence after adoptive transfer (Chandran, pg 3222 left column second paragraph). Thus, in the optimal use of the compound of Taiga with the adoptive T cell therapy of Chandran would embody addition of the MYC fusion protein of Taiga before the adoptive transfer in an in vitro setting. 
Regarding claims 21, 24, 34, 37 and 40 of the instant application, Chandran teaches modified T-cells that have antitumor effect on melanoma in adoptive cell therapy. 
Regarding claim 27 of the instant application, Chandran teaches an adoptive immune cell therapy in a human and mice experiments (Chandran pg 3217, subsections “Patients and clinical protocol” and “Adoptive transfer into NSG mice”).  Chandran teaches intravenous infusion into patients after they have had a lymphodepleting regimen (Chandran pg 3217 subsection “Patients and clinical protocol”). Chandran teaches that IL15 is necessary for engraftment of CD8+ T-cells in the mouse model of experimentation (pg 3222 right column lines 7-8).
Claims 5, 20 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 and 14 of U.S. Patent No. 8784825B2 referred to as Taiga in view of Hann and in view of Chandran. 



Regarding claim 5 of the instant application, claims a composition as stated above with a MYC fusion protein and (an) immune cell(s) from a donor with cancer. Claim 5 of Taiga is similarly drawn. A comparison between the sequences is as below: 

    PNG
    media_image1.png
    620
    850
    media_image1.png
    Greyscale

	The claimed structures differ in length of structure and the fusion protein of the instant application (SEQ ID NO:1) has a missing amino acid sequences as shown in the red box above. Hann teaches of the transcription response to different c-Myc proteins (title). Two specific Myc isoforms are discussed in the forms of c-Myc 1 and c-Myc 2 (abstract). While both of the c-Myc proteins can induce .  
Thus, it would be obvious to a person having ordinary skill in the art to take the claimed invention from Taiga and use a known substitution in the prior art to arrive at the fusion protein of in the instant application. For the purposes of cellular proliferation, it was found that the sequence used in the application would merely be substituting an isoform for another. The exemplary parts (TAT, V5, 6XHis and MYC) of the MYC fusion proteins descripted in Taiga Example 2 were found in the case of the instant app. The parts of the sequence that differ between SEQ ID NO: 1 of the instant application and sequence of Taiga were in the sequences found in Taiga as amino acid sequence 11-27 which is accounted for in Hann. One would be motivated to modify the art as discussed above to avoid the problem of having c-MYC 1 overexpression which causes inhibition of cellular growth which could happen if using the invention of Taiga.  
Regarding claim 20 of the instant application, as discussed above Hann and Taiga teaches the benefits of using SEQ ID NO:1 of the instant application and Chandran teaches treating cancer using an adoptive cell therapy that is modified for a tumor-specific antigen. 
Regarding claim 36 of the instant application, Chandran teaches MYC expressing T-cells were persistence in adoptive T-cell therapy. Chandran concludes that preinfusion expression levels of IL7R and c-myc by CD8+ T effector clones predict their level of persistence after adoptive transfer (Chandran, pg 3222 left column second paragraph). Thus, in the optimal use of the compound of Taiga with the adoptive T cell therapy of Chandran would embody addition of the MYC fusion protein of Taiga before in vitro setting. As discussed above it would be obvious to combine the references and it would be obvious to use SEQ ID NO:1 of the instant application. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of U.S. Patent No. 8784825B2 referred to as Taiga in view of Chandran further in view of deLeeuw.
	Regarding claim 10 of the instant application, the claim is directed to use of the composition of claim 8 wherein the lymphocytes have a CD8+CD25+ or a CD4+CD25+ signature. As discussed above, the composition of Taiga is not drawn to immune cells and does not discuss expression signatures on immune cells. Chandran teaches use of tumor targeting-T-cells for use in treating cancer. DeLeeuw teaches CD4+ CD25+ and CD8 + and CD25+ FoxP3+ TIL T-cells are associated with a strong positive association with patient survival (in human ovarian cancer) (abstract). Given the prior art it would be obvious to a person having ordinary skill in the art to take the composition of claim 1 in Taiga to enhance TILs that have the CD8+CD25+ or CD4+ CD25+ signature as taught in deLeeuw. One would be motivated to do so because use of these cells could increase patient survival (DeLeeuw abstract).
Claims 1-2, 6, 8, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US8828723 referred to as Taiga’723. 
Regarding claims 1 and 2 of the instant application, the claims are drawn to a composition comprising a myc fusion protein that comprises a translocation domain and an immune cell isolated from a cancer patient.  Claims 1-14 of Taiga’723 are drawn to the method of using a fusion peptide of myc, wherein myc is fused to a transporter peptide, and antigenic moiety.  The antigenic moiety can be derived from a neoplastic cell, claim 13 of Taiga ’723.  Instant claim 1 differs from the patented claims as it is drawn to a primary immune cell from a donor, the antigenic moiety is on the immune cells and the instant claim is drawn to a myc-fusion protein composition, rather than a method of using.  The transporter peptide-myc proteins of claims 9-12 of Taiga’723 are species of the translocation domain-
Regarding claim 6 of the instant application, the method of use in Taiga’723 claim 1 contains use of an immune cell that is trained from use of an antigenic moiety. Taiga’723 claim 13 adds wherein the antigenic moiety comes from a neoplastic cell. Chandran teaches a cell therapy that results in donor T-cells that effectively treat melanoma (solid tumor cells) with T-cells (abstract). 
Regarding claim 8 of the instant application, Taiga’723 teaches use T-cells and B-cells in claims 5 and 6. Chandran uses a T-cell therapy to treat melanoma (abstract).
Claims 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 8828723 referred to as Taiga’723 in view of Hann.
Claims 5, 20, and 36 rely on different claims. Claim 5 depends on claim 1, claim 20 depends on claim 12, and claim 36 depends on claim 33. The composition of claim 1, the method of claim 20, and the method of claim 33 do not discuss use of a specific MYC fusion protein. A new source was used to show obviousness of SEQ ID NO:1 from the instant claims over SEQ ID NO:2 of Taiga’723. US8828723 
In specific, Hann teaches that both of the c-Myc proteins have the same carboxy-terminal domain, differences in function have to arise from the amino termini (N-terminus) or at the beginning of the amino acid sequence.Hann teaches of the transcription response to different c-Myc proteins (title). Two specific Myc isoforms are discussed in the forms of c-Myc 1 and c-Myc 2 (abstract). While both of the c-Myc proteins can induce cellular growth, it is taught by Hann that c-MYC 1 overexpression (sequence of Taiga SEQ ID NO: 2 or NP_002458.2), but not c-Myc 2 (sequence of instant app SEQ ID NO:1 or P01106.1) overexpression, significantly inhibits cell growth (abstract). 
Therefore, it would be obvious to a person having ordinary skill in the art to take the claimed invention from Taiga’723 and use a known substitution in the prior art to arrive at the fusion protein of in the instant application. For the purposes of cellular proliferation, it was found that the sequence used in the application would merely be substitution of one known isoform for another. The exemplary parts (TAT, V5, 6XHis and MYC) of the MYC fusion proteins descripted in Taiga’723 Example 2 were found in the case of the instant app. The parts of the sequence that differ between SEQ ID NO: 1 of the instant application and sequence of Taiga’723 were in the 11-27 sequence structure which is accounted for in Hann. One would be motivated to modify the art as discussed above to avoid the problem of having c-MYC 1 overexpression which causes inhibition of cellular growth as taught in Hann which could happen using the invention of Taiga’723.  
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8828723 referred to as Taiga’723 in view of Chandran further in view of deLeeuw.
	Regarding claim 10 of the instant application, the claim is directed to use of the composition of claim 8 wherein the lymphocytes have a CD8+CD25+ or a CD4+CD25+ signature. As discussed above, the method of Taiga’723 is not drawn to donor immune cells that are reactive against a tumor specific antigen and does not discuss expression signatures on immune cells. Chandran teaches use of tumor targeting-T-cells for use in treating cancer. DeLeeuw teaches CD4+ CD25+ and CD8 + and CD25+ FoxP3+ TIL T-cells are associated with a strong positive association with patient survival (in human ovarian cancer) (abstract). Given the prior art it would be obvious to a person having ordinary skill in the art to take the composition Taiga’723 to enhance TILs that have the CD8+CD25+ or CD4+ CD25+ signature as taught in deLeeuw. One would be motivated to do so because use of these cells could increase patient survival (DeLeeuw abstract).
Claims 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 8828723 referred to as Taiga’723 in view of Chandran. 
Regarding claim 11 of the instant application, Taiga’723 teaches of a similar composition as discussed above. Taiga’723 does not teach a composition that contains immune cells with a detectable moiety. 
Chandran teaches a method of treating cancer that involves a composition of immune cells with a detectable moiety. This composition was specific for a tumor-specific antigen in the form of gp100 or MART-1. (See Chandran abstract). Chandran teaches that these specific antigens were on CD8+ T effector cells and were identifiable using immunohistochemistry. (See Chandran pg 3217 1st col. 1 parag.) Chandran teaches that treatment using these cells that expressed MYC and had a homogeneous clone population lead to an effector-to-memory transition. (See Chandran abstract). Chandran teaches st col. 1st parg.)
It would be obvious to a person having skill in the art to create a composition of immune cells with a MYC fusion protein and a detectable moiety. Combining the compositions of Taiga’723 with a homogenized cell population from Chandran would result in a composition that could be used in an adoptive cell therapy. Chandran teaches that a homogenized T-cell population with expression of MYC would lead to persistent cells that could exhibit effector-to-memory transition. Chandran teaches that this transition would lead to a more effective and desirable adoptive therapy. One would appreciate in the art that a homogenized cell population would need to have a detectable moiety to be characterized as homogenized. 
Claims 1, 6, 8, 12-13, 21, 24, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-12 of U.S. Patent No. 9775897 Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1 of the instant application refer to a composition of a MYC fusion protein that contains: (i) a protein transduction domain (ii) a MYC polypeptide sequence and one or more primary immune cells from a donor that has a solid tumor, wherein the one or more primary immune cells are reactive against a tumor-specific antigen. Taiga’897 teaches a method of enhancing an immune response comprising administering to an individual a fusion peptide that contains a transporter peptide sequence and a MYC polypeptide sequence before, during or after administration of an antigenic moiety. This moiety is derived from a neoplastic cell in claim 9 of Taiga’897. In claim 12 of Taiga’897 the immune cell is a primary lymphocyte. The overlapping claims differ in the targeted cell population of the composition. Taiga’897 treats the patient while the instant application treats donor cells. The overlapping claims are not patentably distinct because while they differ in what is being treated; they have treatment with a composition that is similar in form and function. The end result of both such 
Regarding claim 6, Taiga’897 discusses the embodiment of a primary lymphocyte in claim 12.
Regarding claim 8, Taiga’897 describes that the term “lymphocyte” can refer to B-cells, T-cells, NKT cells, and NK cells in columns [06] lines 65-67 [07] lines 1-2.
Regarding claims 12-13 as discussed above Taiga’897 teaches a method of using primary lymphocytes with a neoplastic antigen directed to cancer. The term “primary” cell means that the cells must come from the hypothetical patient or a subject. 
Regarding Claim 21, Taiga’897 teaches the addition of a neoplastic antigen to a subject. The addition of the neoplastic antigen to a subject would induce the training of immune cells specific for that antigen. These modified cells would have antitumor activity. Taiga’897 claim 12 teaches a primary lymphocyte. 
Regarding claim 24, Taiga’897 describes that the term “lymphocyte” can refer to B-cells, T-cells, NKT cells, and NK cells in columns [06] lines 65-67 [07] lines 1-2.
Regarding claim 27, Taiga’897 teaches an embodiment of subcutaneous delivery in claim 11. 
Claim 2, 11, 15, 18, 33-34, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 and 9-12 of U.S. Patent No. 9775897 herein referred to as Taiga’897 in view of Chandran. 
Regarding claims 2 and 15, the above statutory double patenting does not explicitly discuss treatment of these specific cancers, Chandran teaches treatment of melanoma therapy with an adoptive T-cell therapy (abstract). 
Regarding claim 11, Chandran teaches use of gp100 or MART-1 specific T-cells that were identified using immunohistochemistry and isolated for use in adoptive cell therapy (pg 3217 Patients and clinical protocol subsection).
, Chandran teaches MYC expressing T-cells were persistence in adoptive T-cell therapy. Chandran concludes that preinfusion expression levels of IL7R and c-myc by CD8+ T effector clones predict their level of persistence after adoptive transfer (Chandran, pg 3222 left column second paragraph). Thus, in the optimal use of the compound of Taiga with the adoptive T cell therapy of Chandran would embody addition of the MYC fusion protein of Taiga before the adoptive transfer in an in vitro setting.
Regarding claims 34, 37, and 40, Chandran teaches modified T-cells that have antitumor effect on melanoma in adoptive cell therapy.
Claims 5, 20 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 and 9-12 of U.S. Patent No. 9775897 referred to as Taiga’897 in view of Hann.
Regarding claims 5, 20, and 36, these claims are directed to SEQ ID NO:1 of the instant application. US9775897 (Taiga’897) is a continuation of US8784825 (Taiga) both use the same sequence (SEQ ID NO:2 respectively in each patent). As shown above in the Double patenting rejection of Taiga, the sequences share the same similarities and the same differences. 
Therefore, it would be obvious to a person having ordinary skill in the art to take the claimed invention from Taiga’897 and use a known substitution in the prior art to arrive at the fusion protein of in the instant application. For the purposes of cellular proliferation, it was found that the sequence used in the application would merely be routine optimization. The exemplary parts (TAT, V5, 6XHis and MYC) of the MYC fusion proteins descripted in Taiga’897 Example 2 were found in the case of the instant app. The parts of the sequence that differ between SEQ ID NO: 1 of the instant application and sequence of Taiga’897 were in the sequences found in Taiga’897 as amino acid sequence 11-27 which is accounted for in Hann. One would be motivated to modify the art as discussed above to avoid the problem of 
Regarding claim 20 of the instant application, Chandran teaches treating cancer using an adoptive cell therapy that is modified for a tumor-specific antigen (abstract). 
Regarding claim 36 of the instant application, Chandran teaches MYC expressing T-cells were persistence in adoptive T-cell therapy. Chandran concludes that preinfusion expression levels of IL7R and c-myc by CD8+ T effector clones predict their level of persistence after adoptive transfer (Chandran, pg 3222 left column second paragraph). Thus, in the optimal use of the compound of Taiga with the adoptive T cell therapy of Chandran would embody addition of the MYC fusion protein of Taiga before the adoptive transfer in an in vitro setting. As discussed above it would be obvious to combine the references and it would be obvious to use SEQ ID NO:1 of the instant application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-12 of U.S. Patent No. 9775897 referred to as Taiga’897 in view of Chandran further in view of deLeeuw.
	Regarding claim 10 of the instant application, the claim is directed to use of the composition of claim 8 wherein the lymphocytes have a CD8+CD25+ or a CD4+CD25+ signature. As discussed above, the method of Taiga’723 is not drawn to donor immune cells that are reactive against a tumor specific antigen and does not discuss expression signatures on immune cells. Chandran teaches use of tumor targeting-T-cells for use in treating cancer. DeLeeuw teaches CD4+ CD25+ and CD8 + and CD25+ FoxP3+ TIL T-cells are associated with a strong positive association with patient survival (in human ovarian cancer) (abstract). Given the prior art it would be obvious to a person having ordinary skill in the art to take the composition in Taiga’897 to enhance TILs that have the CD8+CD25+ or CD4+ CD25+ signature as taught in deLeeuw. One would be motivated to do so because use of these cells could increase patient survival (DeLeeuw abstract).
Claims 1-2, 5-6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/093440 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 2 of the instant application, the reference app ’440 claim 21 teaches a MYC fusion protein with immune cells that are reactive to a tumor-specific antigen for the treatment of melanoma. Claim 22 of the reference app’ 440 also teaches that these immune cells are derived from primary immune cells having melanoma. 
Regarding claim 5 of the instant application, the sequence in the instant application called SEQ ID NO:1 is the same sequence as used in claim 34 of the reference app’440 as SEQ ID NO:1 see the alignment below. 


    PNG
    media_image4.png
    680
    827
    media_image4.png
    Greyscale


Regarding claim 6 of the instant application, the reference app’440 teaches that the method of claim 20 includes cells that are reactive to melanoma which is a solid tumor (see claim 36-37) and that the immune cells can be lymphocytes (claim 39). 
Regarding claim 8 of the instant application, as described above the cells of the reference app’440 can be lymphocytes and claim 40 further defines use of lymphocytes to be a T cell, B cell, or a NK cell. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17093440 in view of deLeeuw. 
	Regarding claim 10 of the instant application, the claim is directed to use of the composition of wherein the lymphocytes have a CD8+CD25+ or a CD4+CD25+ signature. As discussed above, the method of reference app’440 is not drawn to donor immune cells with particular expression signatures. DeLeeuw teaches CD4+ CD25+ and CD8 + and CD25+ FoxP3+ TIL T-cells are associated with a strong positive association with patient survival (in human ovarian cancer) (abstract). Given the prior art it would be obvious to a person having ordinary skill in the art to take the method of the reference app’440 to enhance TILs that have the CD8+CD25+ or CD4+ CD25+ signature as taught in deLeeuw. One would be motivated to do so because use of these cells could increase patient survival (DeLeeuw abstract).
This is a provisional nonstatutory double patenting rejection.
Claims 11 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17093440 in view of Chandran. 
Regarding claim 11, Chandran teaches use of gp100 or MART-1 specific T-cells that were identified using immunohistochemistry and isolated for use in adoptive cell therapy (pg 3217 Patients and clinical protocol subsection).
Regarding claim 40 of the instant application, the reference app’440 doesn’t describe use of adoptive cell therapy. Chandran describes use adoptive cell therapy. (See Chandran abstract). The teachings of Chandran of administering a T-cell trained to attack melanoma reads on the claims of reference app’440. Chandran teaches that expression of MYC is beneficial in adoptive cell therapy. Thus, it would be obvious that use of the MYC fusion protein would make an adoptive therapy more . 
This is a provisional nonstatutory double patenting rejection.
Claims 1-2, 6, 8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-33 of copending Application No. 16/742150 in view of Chandran. 
Regarding claims 1 and 2 of the instant application, the claims are drawn to a composition comprising a myc fusion protein that comprises a translocation domain and an immune cell isolated from a cancer patient.  Claims 21-32 of reference app’150 are similarly drawn to a fusion peptide of myc, wherein myc is fused to a transporter peptide, and antigenic moiety.  The antigenic moiety can be derived from a neoplastic cell, claim 32 of reference app’150.  Instant claim 1 differs from the patented claims as it is drawn to an immune cell, rather than an antigenic moiety.  It would have been obvious to substitute the antigenic moiety of reference app’150 with a T cell that detects melanoma epitopes, gp100 or MART-1, such as that taught by Chandran. (Chandran, page 3217, under Patients and Clinical Protocol).  One would have done so because Chandran teaches that myc positive T cells persist longer in patients following transfer (Chandran, abstract).  The transporter peptide-myc proteins of claims 29-31 of reference app’150 are species of the translocation domain-myc protein of instant claim 1 and thus are anticipated by the species/genus relationship.
Regarding claims 2 and 15, Chandran teaches the adoptive therapy for melanoma. 
Regarding claims 6 and 8, Chandran teaches the adoptive therapy for melanoma with T-cells which are a species of lymphocytes. It is noted that a species predicts a genus from its relationship to the genus. 
.
This is a provisional nonstatutory double patenting rejection.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-32 of copending Application No. 16/742150 in view of deLeeuw. 
Regarding claim 10 of the instant application, the claim is directed to use of the composition of claim 8 wherein the lymphocytes have a CD8+CD25+ or a CD4+CD25+ signature. As discussed above, the composition of the reference app’150 does not discuss expression signatures on immune cells. Chandran teaches use of tumor targeting-T-cells for use in treating cancer. DeLeeuw teaches CD4+ CD25+ and CD8 + and CD25+ FoxP3+ TIL T-cells are associated with a strong positive association with patient survival (in human ovarian cancer) (abstract). Given the prior art it would be obvious to a person having ordinary skill in the art to take the composition from the method of the reference app’150 to enhance TILs that have the CD8+CD25+ or CD4+ CD25+ signature as taught in deLeeuw. One would be motivated to do so because use of these cells could increase patient survival (DeLeeuw abstract).
This is a provisional nonstatutory double patenting rejection.
Claims 1-2, 5, 6, 8, 12-13, 15, 18, 20, 21, 24, 27, 33, 34, 36-37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10149898. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 2, 5, 12, 13, 15, 20, 33-34 and 36 of the instant application, US’898 teaches the use of a MYC fusion protein of the same sequence as SEQ ID NO:1 in the instant application (claims 5, 20 and 36 of the instant app), modified immune cells that are reactive to a tumor-specific antigen, and wherein the cells are derived from primary immune cells isolated from a donor having melanoma 
Regarding claims 6 and 8, 24, and 37 of the instant application, US’898 teaches that the cells can be a T cell, B cell, and a NK cell which are specific embodiments of lymphocytes (US’898 claim 8). As discussed above the cells are used for treatment of melanoma. Melanoma is an example of a solid tumor. 
Regarding claim 13 of the instant application, US’898 teaches that the primary immune cells are derived from a donor having the same cancer (US’898 claim 1). 
Regarding claim 18 of the instant application, US’898 teaches that the cells are prepared by contacting the primary immune cells in vitro with the MYC fusion peptide following isolation (claim 4 of US’898). 
Regarding claim 21 of the instant application, US’898 teaches that the modified immune cells have antitumor activity against melanoma cells in the recipient subject (claim 7 from reference app’898). 
Regarding claim 27 of the instant application, US’898 teaches that the immune cells can be administered intravenously, intraperitoneally, subcutaneously, intramuscularly, or intratumorally (claim 10 in the reference app’898). US’898 also teaches lymphodepletion within the subject prior to administration (claim 11 of US’898). US’898 also teaches that this method can be done in a human or non-human animal (claim 13 of US’898). 
Regarding claim 40 of the instant application, the instant claim is drawn to a method wherein the step comprises administering to a subject the composition of claim 1. The intended use of increasing the efficacy of adoptive cell therapy does not add structural elements to the claim. Claim 1 of the patent 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 10149898 in view of deLeeuw. 
Regarding claim 10 of the instant application, the claim is directed to use of the composition of claim 8 wherein the lymphocytes have a CD8+CD25+ or a CD4+CD25+ signature. As discussed above, the composition of the US’898 does not discuss expression signatures on immune cells. Chandran teaches use of tumor targeting-T-cells for use in treating cancer. DeLeeuw teaches CD4+ CD25+ and CD8 + and CD25+ FoxP3+ TIL T-cells are associated with a strong positive association with patient survival (in human ovarian cancer) (abstract). Given the prior art it would be obvious to a person having ordinary skill in the art to take the composition from the method of the US’898 to enhance TILs that have the CD8+CD25+ or CD4+ CD25+ signature as taught in deLeeuw. One would be motivated to do so because use of these cells could increase patient survival (DeLeeuw abstract).
Claims 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 10149898 in view of Chandran. 
Regarding claim 11, US’898 teaches a composition similar to that of claim one, as discussed above. US’898 does not teach use of detectable moiety on the immune cells. 
Chandran teaches use of gp100 or MART-1 specific T-cells that were identified using immunohistochemistry and isolated for use in adoptive cell therapy (pg 3217 Patients and clinical protocol subsection). Chandran teaches a similar composition to instant claim 1 with the exception of the MYC fusion protein. Chandran teaches the need for MYC expression within the adoptive T-cells to expand long-term persistent cells that are effective at establishing an effector to memory transition. (See Chandran abstract). It would be obvious to use a combined method of Chandran and US’898. One would be motivated to do so as using highly homogenous tumor-specific CD8+T effector clones has been 
Claims 1,2, 5-6, 8, 10-13, 15, 20, 21, 24, 33-34, 36-37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of U.S. Patent No. 10864259. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of the instant application, US’259 and the instant application, both refer to a composition comprising a MYC peptide sequence and a transduction domain in conjunction with one or more primary immune cells from a donor wherein the one or more primary immune cells are reactive against a tumor specific antigen. US’259 is specific towards melanoma which is a species of solid tumor. 
Regarding claim 2 of the instant application, US’259 specifies in specific that this composition is reactive against melanoma. 
Regarding claim 5, the sequence used by Claim 1 of US’259 matches that of SEQ ID NO:1 of the instant application see below. 

    PNG
    media_image5.png
    571
    928
    media_image5.png
    Greyscale


Regarding claim 6, as mentioned above the claims of US’259 are directed to melanoma. Melanoma is a type of solid tumor. The species anticipates the genus; melanoma anticipates solid tumor cells. 
Regarding claim 8 of the instant application, US’259 teaches that the composition can contain a T-cell, a B-cell, a NK cell or any combination thereof (claim 3). 
Regarding claim 10 of the instant application, US’259 teaches that the tumor infiltrating lymphocyte of use in claim 4 can have a genetic signature of CD4+ or CD8+ with CD25+ signatures. 
Regarding claim 12 of the instant application, the overlapping subject matter between the method of administering a composition and the composition itself is substantial. The claims of US’259 are of that to a composition. The claims of US’259 do not explicitly teach a method of use of the composition but it would be obvious to a person having ordinary skill in the art to modify the composition to be used in a method. 
Regarding claim 13 of the instant application, US’259 teaches a composition of immune cells from a donor having melanoma with antigens specific for melanoma. It would be obvious to a person having ordinary skill in the art to take the composition of US’259 to treat the condition of melanoma. 
Regarding claim 15 of the instant application, US’259 teaches melanoma. 
Regarding claim 20 of the instant application, US’259 teaches the same composition for use in claim 20. 
Regarding claim 21 of the instant application, US’259 teaches that the modified immune cells would be reactive against a melanoma-specific antigen. It is within the nature of immune cells to act antagonistically upon expression of an antigen. 

Regarding claim 33, as stated above the composition of US’259 is similar or the same as the embodiment within the instant application. Acquiring donor cells implies that these cells would be stored at least for a moment within in vivo conditions as this is a common practice within the art. The composition would satisfy the method of preparing modified immune cells for cancer therapy as the composition would cause the proliferation effect on the cells to occur once the cells are mixed with the MYC fusion peptide.  
Regarding claim 34 of the instant application, US’259 uses cells derived from a donor with melanoma. 
Regarding claim 36, as discussed above in claims 5 and 20, the sequences used for the MYC fusion peptide are the same. 
Regarding claim 37 of the instant application, US’259 claims 3-5 discuss embodiments were the modified immune cells comprise a T cell, a B cell, a NK cell or a combination thereof, the immune cells comprises tumor-infiltrating lymphocyte, T cell receptor modified lymphocyte, or a chimeric antigen receptor modified lymphocyte, or the immune cells are tumor infiltrating lymphocytes with a CD8+ or a CD4+ with a CD25+ signature. 
Regarding claim 40 of the instant application, claim 40 is directed to the method of administering to the subject the composition of claim 1. The use of increasing the efficacy of adoptive cell therapy imparts no structure to claim method steps. While the claims of US’259 do not discuss administration of the claimed composition it would be obvious to one having ordinary skill in the art to use the inventive composition in a method. Being that the composition would be reactive to melanoma 

Conclusion

All of the claims are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.D./Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647